Eisii, C. J.
When this case was here on a former, occasion (147 Ga. 710, 95 S. E. 209) it was held, that the petition was not open 'to general, demurrer, that the response thereto was not subject to a motion to strike in the nature of a general demurrer, and that the court, considering the case upon the pleadings alone, erred-in rendering judgment in favor of the plaintiff. The case, coming on again for trial in the superior court, was, by consent, submitted to the judge to pass upon the law and the facts, without a jury, and judgment was again rendered for the plaintiff. The action involved a contest over the office of oil inspector of the' Rome district. The plaintiff had been appointed such inspector by the commissioner of agriculture, for a full term of two years. Upon the vacation of his office by the commissioner, his successor appointed the defendant for the remainder of the plaintiff’s term. The contention of the defendant was that the plaintiff had been removed for cause, the same being his failure to give bond in accordance with the statute. The plaintiff’s contention was, that he had given bond for the term immediately preceding the term in question, which bond had been duly executed; that no other bond had been required of him; that he had no notice of any charges being preferred against him; that none were in fact preferred; and that his removal was sought without cause. -Upon the trial evidence was submitted by the plaintiff, tending to prove his contentions. As stated, the court rendered judgment in favor of the plaintiff, holding that he was entitled to the office. Held, that the plaintiff, being a public officer, was not subject to removal by the commissioner of agriculture, except upon cause shown, with notice, and an opportunity to be heard. Coleman v. Glenn, 103 Ga. 458 (30 S. E. 297, 68 Am. St. R. 108). The judgment is therefore Affirmed.

All the Justices concur.